    Case 7:12-cv-06421-KMK Document 238
                                    237 Filed 04/07/21
                                              02/22/21 Page 1 of 2




                                   February 22, 2021
Via ECF
Hon. Kenneth M. Karas
United States District Court
United States Courthouse
300 Quarropas Street, Chambers 533
White Plains, New York 10601-4150

       Re:    U.S. Securities and Exchange Commission v. Bronson et al.,
              12-CV-6421 (KMK)

Dear Judge Karas:

       Despite Defendant’s claims to the contrary, Defendant continues to violate the
Court’s Order (“Jan 19 Order”) by failing to produce documents and a full accounting.
As background, the Jan 19 Order required Defendant to “produce all financial records
and other documents requested by the SEC-including records and documents for Dawn
Bronson and V2IP-no later than two weeks from entry of this Order, along with a full
accounting of all assets and income.” DE 223. The Commission filed its document
request and the subpoenas on ECF. DE 229-1, 229-2, 229-3.

        Commission counsel has provided Defendant with examples of categories of
missing documents including a request to V2IP for “[a]ll documents and communications
between Edward Bronson and Voice2IP, Inc., its officer(s), agents or representatives.”
DE 229-3, request 2. Defendant claims that “[t]he only officer, agent or representatives
of v2ip [sic] are and were Dawn Bronson and Edward Bronson” but insists that none of
the 12,900 V2IP emails between them relate to V2IP’s business. DE 236-2, 236-3. As
the Bronsons’ 2017 tax return reflects over $932,000 in income from V2IP, Defendant’s
claim that the owner and sole employee never emailed about business in 12,900 emails
seems incredible. DE 205 Ex. 15.

        As to the Court ordered full accounting of assets and income, Defendant merely
provided an unsupported statement of financial condition to the Commission. The
accounting is as of February 12, 2021 but Defendant has not produced statements
supporting numbers as of that date. This is particularly necessary where Defendant’s
accounts fluctuate significantly in a given month. And it is not clear whether the
accounting considers personal expenses paid for by V2IP. Finally, the accounting raises
questions. For example, it reflects a monthly income of around $6,500 including from
        Case 7:12-cv-06421-KMK Document 238
                                        237 Filed 04/07/21
                                                  02/22/21 Page 2 of 2



V2IP and an entity that the same accounting describes as “inactive” with an around $36
account balance. It is not clear from what accounts Dawn Bronson’s income flows. 1

         To move forward, Commission counsel respectfully requests that for each
category of documents sought at 229-1, 229-2 and 229-3 the Court order Defendant to
state what documents he has produced (or that none exist) and that the production is
complete or will be completed when he produces enumerated documents. If Defendant
withheld any documents for privilege, Defendant should so state. Further, Commission
counsel requests an in camera review of the V2IP emails that Defendant claims do not
relate to V2IP’s business. Finally, the Commission requests that Defendant produce a
full accounting of all assets and income with documentary support for each computation
and each amount as of the date of the accounting promptly.


                                    Respectfully submitted,
                                    s/Maureen Peyton King


    Granted. For each category of documents requested in Dkt. Nos 229-1, 229-2, and 229-3, counsel
    for Defendant is instructed to provide a complete accounting of which documents have and have
    not been produced. For documents that have not been produced, counsel is instructed to state
    the basis on which the document(s) are being withheld and provide those documents to the
    Court under seal for in camera review. Finally, counsel is also instructed to provide a complete
    accounting of all assets and income with documentary support for each calculation. All of this is
    to be provided to the Court no later than Friday, April 30, 2021.

    The Clerk of Court is respectfully directed to terminate the pending letter motion, (Dkt. No. 229).

    So Ordered.




    April 7, 2021




1 Commission counsel notes that a V2IP Wells Fargo statement Defendant produced
references another V2IP account at Wells Fargo, -7131, for which it does not appear
Defendant has produced at least current statements.

                                                2
